Citation Nr: 0805199	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  02-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Bergmann, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1969 until June 
1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

The veteran's TDIU claim was previously denied by the Board 
in a December 2004 decision.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2005 Order, the Court vacated 
the December 2004 Board decision and remanded the matter back 
to the Board for development consistent with the parties' 
Joint Motion for Partial Remand (Joint Motion).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's lumbar 
spine disability has been productive of complaints of pain; 
objectively, the evidence reveals severe limitation of 
motion, and no more than mild neurologic deficit prior to 
September 26, 2003; therefrom, the evidence shows no more 
than moderate neurologic deficit.  


CONCLUSION OF LAW

1.  Prior to September 23, 2002, the criteria for entitlement 
to an evaluation in excess of 40 percent for degenerative 
disc disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

2.  From September 23, 2002, until September 26, 2003, the 
criteria for entitlement to a separate 40 percent evaluation 
for the orthopedic manifestations of degenerative disc 
disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002, until September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

3.  From September 23, 2002, until September 26, 2003, the 
criteria for entitlement to a separate 10 percent evaluation 
for the neurologic manifestations of degenerative disc 
disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.124a, Diagnostic Code 8520, 8521, 8524, 8525, 
or 8526 (2007).

4.  From September 26, 2003, the criteria for entitlement to 
a separate 20 percent evaluation for the neurologic 
manifestations of degenerative disc disease of the lumbar 
spine, with a small central disc herniation at the level of 
the 4th and 5th lumbar vertebrae, and a bulging disc at the 
level of the 3rd and 4th lumbar vertebrae, and at the level of 
the 5th lumbar vertebrae and 1st sacral segment, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, 
Diagnostic Code 8520, 8521, 8524, 8525, or 8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of 


disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in October 2002, November 2003 and March 
2006 that informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Specifically regarding the increased rating claim, the 
veteran was instructed to submit evidence showing that his 
lumbar spine disability had worsened.  He was not 
specifically asked to submit evidence of the impact that his 
worsened condition has had on his employment and daily life.  
However, because he has also filed a claim of entitlement to 
TDIU, he has been put on notice of the need to present 
evidence regarding his inability to maintain employment.  
Moreover, it is found that he had actual knowledge of the 
need to explain the impact of his lumbar spine disability on 
his daily life, as he discussed this at his various hearings 
before the RO and before the undersigned Veterans Law Judge.

The diagnostic codes pertaining to the lumbar spine do 
contain specific criteria in association with the next-higher 
rating.  For example, evidence of incapacitating episodes is 
required in order to achieve an increase under the Diagnostic 
Code for  intervertebral disc syndrome.  However, it is found 
that the veteran had actual knowledge of this requirement, as 
he reported a history of such episodes at his VA examination 
in April 2006.  

It is acknowledged that the notice provided to the veteran 
did not explicitly inform him that the evidence must reveal 
unfavorable ankylosis of the entire thoracolumbar spine in 
order to achieve a higher evaluation under the present 
version of the rating schedule.  However, the VA examination 
in April 2006 clearly showed only partial unfavorable 
ankylosis of the lumbar spine.  Moreover, it can be concluded 
that the veteran is not in possession of additional evidence 
showing unfavorable ankylosis of the entire spine, because in 
April 2006 he submitted a statement indicating that he had no 
further evidence to give VA in furtherance of his claim.  

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in June 2007, after the notice 
was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at 
March 2002 and June 2003 hearings before the RO, and at a 
June 2004 hearing before the undersigned Veterans Law Judge.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the reasons discussed above, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

 Increased rating- lumbar spine

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's claim of entitlement to an increased rating was 
received on September 7, 2000.  As such, the rating period on 
appeal is from September 7, 1999, one year prior to the date 
of receipt of the reopened increased rating claims. See 38 
C.F.R. § 3.400(o)(2).  Moreover, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider any evidence dated prior to September 
1999 to the extent that it is found to shed additional light 
on the veteran's disability picture as it relates to the 
rating period on appeal. 

Throughout the rating period on appeal, the veteran's 
service-connected lumbar spine disability has been evaluated 
as 40 percent disabling.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to Diagnostic Code 5293, 
for intervertebral disc syndrome.  Under that Code section, 
as in effect prior to September 23, 2002, a 40 percent rating 
is warranted where the evidence shows severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.

In order to achieve the next-higher 60 percent rating under 
the old version of Diagnostic Code 5293, the evidence must 
show interveterbral disc syndrome involving pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 

In evaluating the veteran's intervertebral disc syndrome 
under Diagnostic Code 5293, it is important to note that the 
veteran also suffers from Charcot-Marie-Tooth disease, which 
has produced neurologic symptomatology.  Specifically, 
competent medical evidence has attributed left lower 
extremity weakness with left foot drop, diminished pin prick 
of the legs, absent knee and ankle jerks and atrophy of the 
muscles of the feet to the non-service connected Charcot-
Marie-Tooth disorder.  (See VA examination report April 
2006).  Accordingly, such symptoms are not for consideration 
in determining the appropriate rating percentage for the 
veteran's lumbar disability.  

Considering only the symptomatology not attributed to non-
service connected conditions, the Board finds no support for 
a rating in excess of 40 percent under Diagnostic Code 5293 
during the period in question.  Indeed, VA examination in 
April 1999 revealed that there was no muscle spasm of the 
lumbar spine.  An October 2000 VA examination further noted 
that the musculature of the spine was symmetrical.  That 
examination, and subsequent examination in April 2001 showed 
muscle spasm.  The April 2001 examination report specified 
that such spasm was mild in degree.

The April 1999 VA examination does reveal positive straight 
leg raise bilaterally.  Straight leg testing was later 
negative at an October 2000 VA examination.  As the evidence 
of record does not attribute the positive finding to the 
nonservice-connected Charcot-Marie-Tooth disease, it will be 
regarded as a component of the lumbar disability that is the 
subject of the instant appeal.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  However, it is found that such 
neurologic findings have already been contemplated in the 40 
percent rating currently in effect during the period in 
question.  As such, the positive straight leg raise, and 
evidence of mild muscle spasm, do not here serve as a basis 
for an increased rating.  Rather, the overall evidence shows 
that the veteran's disability picture is most nearly 
approximated by the currently assigned 40 percent evaluation.  

It is acknowledged that the Board must consider additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination in evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are applicable only in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  As such, they are not for 
consideration in conjunction with the old version of 
Diagnostic Code 5293.  

In sum, the version of Diagnostic Code 5293 in effect prior 
to September 23, 2002, does not allow for assignment of a 
disability rating in excess of 40 percent for the veteran's 
lumbar disability.  

The Board has also considered whether any alternate 
Diagnostic Codes could serve as a basis for an increased 
rating during the period in question.  In this regard, 
Diagnostic Code 5292, addressing limitation of motion of the 
lumbar spine, and Diagnostic Code 5295, concerning lumbar 
strain, both provide a maximum benefit of 40 percent.  Thus, 
an increased rating is also not possible under those Code 
sections.  Furthermore, the evidence does not reveal 
vertebral fracture residuals such as to enable a higher 
rating under Diagnostic Code 5285.  Similarly, there is no 
showing of ankylosis of the lumbar spine such as to warrant a 
higher rating under Diagnostic Codes 5286 and 5289.  

In sum, the veteran's disability picture does not most nearly 
approximate the 60 percent criteria under the old version of 
Diagnostic Code 5293.  As such, the veteran is not entitled 
to a rating in excess of 40 percent under the schedular 
criteria for disabilities of the spine as in effect prior to 
September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

During the period in question, from September 23, 2002, until 
September 26, 2003, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293, having a total duration of at least 6 weeks during 
a previous 12-month period.   

Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
spondylolisthesis of the lumbosacral spine.  As noted above, 
one relevant Diagnostic Code for consideration in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  

VA examination in November 2002 revealed that the veteran had 
flexion of the lumbar spine to 37 degrees, with pain at the 
endpoint of motion.  He had extension to 2 degrees, and right 
and left lateral bending to 5 degrees.  The examiner 
commented that the veteran was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  

A review of 38 C.F.R. § 4.71a, Plate V (2007) indicates that 
normal flexion of the spine is to 90 degrees.  Normal 
extension is to 30 degrees, and normal lateral flexion is 
also to 30 degrees.  

In comparing the veteran's November 2002 VA examination 
results to the normal ranges of motion provided at Plate V, 
the Board concludes that the veteran's limitation of motion 
is severe.  Indeed, this finding also reflects the tenderness 
and muscle spasm indicated at the November 2002 VA 
examination, as well as the complaints of severe low back 
pain shown in private treatment records and in the veteran's 
testimony at a hearing before the RO in June 2003.  

Again, the Board concludes that the objective evidence 
supports a finding of severe limitation of motion.  
Accordingly, a 40 percent rating under Diagnostic Code 5292 
is warranted.  There is no basis for a higher rating under 
any alternate Diagnostic Codes, for the reasons previously 
discussed.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbar disability.  Again, in doing so, the Board 
will exclude from consideration the manifestations that have 
been attributed by competent evidence to a nonservice-
connected disability.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The November 2002 VA examination revealed atrophy of the calf 
muscles and intrinsic foot muscles of the left leg.  That 
examination also revealed left foot drop.  However, such 
symptoms relate to the veteran's nonservice-connected 
Charcot-Marie-Tooth disease.  The November 2002 VA 
examination also indicated 3/5 muscle strength in distal leg 
extensor hallucis longus, gastrocnemius, peroneals, and 
tibial anterior of the right leg.  Hip flexors and knee 
extensors on the right side were 4/5 in strength.  Such 
symptoms have not been attributed to the nonservice-connected 
condition and thus warrant a 10 percent evaluation for mild 
neurologic deficit.  Also justifying the 10 percent rating 
are earlier private treatment records dated in November 2001 
which show lumbar pain radiating to the right buttock and 
right leg, with positive Lasegue's test.  
 
Again, the neurologic manifestations of the veteran's lumbar 
spine disability are found to be mild in degree, when 
excluding from consideration the foot drop and other symptoms 
caused by his nonservice-connected Charcot-Marie-Tooth 
disease.    
As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 40 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520, 8521, 
8524, 8525 or 8526 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
In the present case, the veteran is also service-connected at 
a compensable level for left foot heel varus (rated as 20 
percent disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the ratings as set forth above, a combined evaluation of 60 
percent applies.  This exceeds the 50 percent combined 
disability evaluation in effect when the veteran's lumbar 
disability was singly rated under Diagnostic Code 5293.  
Accordingly, application of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
supports the grant of a separate 40 percent rating for the 
orthopedic manifestations of the disability at issue, and a 
separate 10 percent rating for the neurologic manifestations 
of the disability at issue, for the period from September 23, 
2002, to September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2007).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  

Regarding incapacitating episodes, the veteran reported at 
his April 2006 VA examination that he experienced four such 
episodes in the past year.  He stated that each episode 
required 2 to 3 weeks of bed rest.  Based on such numbers, 
the criteria for the 60 percent evaluation would be 
satisfied.  However, given that the prescription of bed rest 
is not documented in the claims folder, and given that the 
combined evaluation for the orthopedic and neurologic 
manifestations of the lumbar disability also equals 60 
percent, the Board finds that it is most appropriate to 
continue with separate rating assignments rather than award 
one 60 percent evaluation for incapacitating episodes.  
Indeed, the continuance of the two separate ratings is found 
to be potentially more beneficial to the veteran than the 
rating under incapacitating episodes, which could decrease if 
less bed rest is shown to be medically required in subsequent 
years.

The competent clinical evidence of record is also against an 
evaluation in excess of 40 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the veteran to qualify for the next-
higher 50 percent evaluation under the General Rating Formula 
for Disabilities of the Spine.  Here, the April 2006 VA 
examination showed only partial unfavorable ankylosis of the 
spine.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected lumbar disability for the period from 
September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate  Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact.  Moreover, the evidence from September 23, 2006, 
supports a 20 percent evaluation for the veteran's neurologic 
symptomatology.  Indeed, the VA examiner in April 2006 
clarified that the atrophy of the veteran's lumbar 
paravertebral muscles and bilateral straight leg raise were 
related to the service-connected disability.  As such, a 20 
percent evaluation for moderate neurologic symptoms is 
warranted under either 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the period 
in question.

In conclusion, for the period prior to September 23, 2002, 
the singly-rated 40 percent evaluation under the old version 
of Diagnostic Code 5293 remains in effect and the evidence 
does not warrant a higher evaluation.  Beginning September 
23, 2002, separate 40 and 10 percent ratings are warranted 
for the orthopedic and neurologic manifestations of the 
lumbar disability, respectively.  Finally, effective 
September 26, 2003, separate 40 and 20 percent ratings are 
warranted for the orthopedic and neurologic manifestations of 
the lumbar disability, respectively.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Prior to September 23, 2002, entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine, with a small central disc herniation at the 
level of the 4th and 5th lumbar vertebrae, and a bulging disc 
at the level of the 3rd and 4th lumbar vertebrae, and at the 
level of the 5th lumbar vertebrae and 1st sacral segment, is 
denied.

From September 23, 2002, entitlement to a separate 40 percent 
evaluation for orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, with a small central disc herniation at the level of 
the 4th and 5th lumbar vertebrae, and a bulging disc at the 
level of the 3rd and 4th lumbar vertebrae, and at the level of 
the 5th lumbar vertebrae and 1st sacral segment, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

From September 23, 2002, entitlement to a separate 10 percent 
evaluation for neurologic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, with a small central disc herniation at the level of 
the 4th and 5th lumbar vertebrae, and a bulging disc at the 
level of the 3rd and 4th lumbar vertebrae, and at the level of 
the 5th lumbar vertebrae and 1st sacral segment, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

From September 26, 2003, entitlement to a separate 20 percent 
evaluation for neurologic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, with a small central disc herniation at the level of 
the 4th and 5th lumbar vertebrae, and a bulging disc at the 
level of the 3rd and 4th lumbar vertebrae, and at the level of 
the 5th lumbar vertebrae and 1st sacral segment, is granted, 
subject to the applicable law governing the award of monetary 
benefits.




REMAND

It is determined that additional development is required with 
respect to the veteran's claim of entitlement to TDIU.  
Specifically, it is noted that the record contains an August 
2000 treatment record written by L. M. Villafane Carmona, 
M.D. indicating that the veteran was unable to engage in any 
"gainful activity."  That report included symptoms 
pertaining both to the service-connected lumbar disability 
and the nonservice-connected Charcot-Marie-Tooth disease.  
The doctor did not differentiate as to which disorder was the 
cause of the inability to maintain gainful employment.  For 
that reason, it cannot serve as a basis for a grant of TDIU.  
However, because it raises the possibility that the veteran's 
service-connected disability may be precluding gainful 
employment, a VA opinion addressing this question should be 
obtained.  While many VA examination reports are currently of 
record, none offer such an opinion.  

Accordingly, the case is REMANDED for the following action:


1.  Arrange for a VA examiner to review 
the claims folder and state whether it is 
at least as likely as not that the 
veteran's service-connected disabilities 
alone, and not the symptoms associated 
with Charcot-Marie-Tooth disease, prevent 
the veteran from obtaining and 
maintaining substantially gainful 
employment.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner believes that an 
objective evaluation is necessary in 
order to respond to this inquiry, then 
one should be scheduled and all necessary 
tests should be conducted.  The claims 
file must be reviewed in conjunction with 
any such examination.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


